Citation Nr: 1000202	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-18 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to January 
2000 and from October 2004 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  Jurisdiction over this claim is now with the RO in 
St. Paul, Minnesota.


FINDING OF FACT

The Veteran's bilateral knee condition had onset in active 
service and is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
condition have been met.  38 U.S.C.A.  §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Service treatment records are absent for any complaint of or 
treatment for knee pain or a knee condition.  However, the 
Veteran asserts that his knee pain began in April 2005, six 
months into his combat tour in Iraq.  Hearing transcript at 
4.  

While there are no service treatment records which reflect 
complaints of or treatment for knee pain, the Veteran is 
certainly competent to testify that he had pain in his knees 
at that time.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection.").

The Board also notes that the Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).

In weighing the absence of contemporaneous service treatment 
reports and the Veteran's lay statements of bilateral knee 
pain in service, the Board finds that the Veteran is 
credible.  His statements of knee pain in active duty during 
the November 2009 hearing are consistent with his reported 
history in a letter from a private physician, Dr. "G.A."  
In the letter, Dr. G.A. noted that the Veteran developed a 
soreness in his knees about five or six months into his duty 
in Iraq.

The Board also notes that the record reflects seemingly 
inconsistent statements by the Veteran.  In a general VA 
examination in April 2007, the Veteran reported that his knee 
pain first began in September 2006, post-service.  However, 
during the November 2009 hearing, the Veteran clarified that 
he misunderstood the examiner and stated that September 2006 
was when he first sought treatment for his bilateral knee 
pain but that he first experienced knee pain in service.  
Hearing transcript at 4.  The Veteran's subsequent statements 
to Dr. G.A. and during the November 2009 hearing support his 
clarification.

The Veteran was diagnosed with patellofemoral syndrome of the 
knees in an April 2007 VA examination.  In his letter dated 
October 2009, Dr. G.A. stated that the Veteran's knee pain is 
consistent with patellofemoral syndrome.  Dr. G.A. noted that 
the Veteran wore full body armor totaling 45 pounds for 
roughly 45 to 50 percent of the time.  About five or six 
months into his tour in Iraq, the Veteran developed soreness 
in both of his knees.  The Veteran also reported that 
maneuvering onto the platform leading into his Humvee was a 
part of his duties and contributed to his knee pain.  
Significantly, Dr. G.A. opined that "[i]t is as likely as 
not that [the Veteran's] knee condition was caused by his 
deployment in Iraq."  

Dr. G.A.'s opinion establishes the requisite relationship 
between the Veteran's bilateral knee pain in service and his 
current condition.

The Board notes that the Veteran was afforded a general VA 
examination in April 2007.  However, no medical opinion as to 
the etiology of the Veteran's patellofemoral syndrome of the 
knees was offered. 

Thus, the Board finds that the criteria for service 
connection for a bilateral knee condition have been met and 
the Veteran's claim should be granted.  The Veteran had 
bilateral knee pain in service and has a current diagnosis of 
patellofemoral syndrome of the knees, bilaterally.  A nexus 
between the Veteran's inservice knee pain and his current 
bilateral knee condition was established.  Service connection 
for a bilateral knee condition is warranted.

The nature and extent of the Veteran's bilateral knee 
condition is not before the Board at this time.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

ORDER

The appeal is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


